Citation Nr: 0525768	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-14 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) - which denied the veteran's claim for an increased, 
i.e., compensable, rating for his bilateral hearing loss.

Unfortunately, further development is required before the 
Board can adjudicate this claim.  So, for the reasons 
discussed below, the claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA potentially applies to all pending claims for VA 
benefits, and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  Changes potentially relevant to this 
particular veteran's appeal include the establishment of 
specific procedures for advising him and his representative 
of information required to substantiate his claim, a broader 
VA obligation to obtain relevant records and advise him of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  



A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide an explanation of the information and 
evidence necessary to substantiate his claim for a higher 
rating for his bilateral hearing loss.  Furthermore, although 
the RO provided a copy of some of the regulations 
implementing the VCAA in the June 2002 statement of the case 
(SOC), the RO failed to provide the veteran with an adequate 
explanation of the provisions of the VCAA, including notice 
of his rights and responsibilities under this law and whose 
ultimate responsibility - his or VA's, it is in obtaining 
the supporting evidence.  And mere notification of the 
provisions of the VCAA, without a discussion of his rights 
and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the specific 
issue before the Board is insufficient for purposes of 
compliance with the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Thus, a 
VCAA letter must be issued to correct this procedural due 
process problem before the Board can decide the case.  And 
the Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In addition, while the Board realizes the veteran underwent a 
VA audiological examination in July 2001, the report of that 
hearing evaluation does not provide the objective clinical 
findings necessary to properly evaluate the current severity 
of his bilateral hearing loss under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.85, Diagnostic Code 6100 (2004).  In particular, 
it is unclear from the medical evidence of record whether his 
hearing acuity is worse now than it was when tested during 
that evaluation more than four years ago.  In his August 2005 
informal hearing presentation, the veteran's representative 
alleged the veteran's hearing has worsened since that 
examination.  So to determine whether this is indeed true, he 
should be afforded another VA audiological examination to 
reassess the severity of his bilateral hearing loss under the 
applicable standards.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a VCAA letter.  The 
letter must:  (a) inform him about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a higher (i.e., compensable) 
rating for his service-connected 
bilateral hearing loss; (b) inform him 
about the information and evidence that 
VA will seek to provide; (c) inform him 
about the information and evidence he is 
expected to provide; and (d) request or 
tell him to provide any evidence in his 
possession pertaining to this claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  After obtaining any additional 
evidence indicated, schedule the veteran 
for an audiogram and Maryland CNC speech 
recognition test to determine the current 
severity of his bilateral hearing loss.  
His VA claims file must be made available 
to the designated examiner for a review 
of the pertinent medical history.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be performed.  
The examiner is also requested to 
specifically indicate whether the 
veteran's bilateral hearing loss has 
worsened since his July 2001 VA 
evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. 

3.  Then readjudicate the veteran's claim 
for a compensable rating for his 
bilateral hearing loss in light of any 
additional evidence obtained.  If 
benefits are not granted to his 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

